Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 8 and 10-24 are amended.
Claims 25-26 are new.

Allowable Subject Matter
Claims 1-3, 6, 8, 10-13,15-16 and 18-26 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A helical coil assembly for an inductive component, 
the helical continuous coil assembly comprising:
a first continuous winding assembly comprising a first plurality of turns formed by 
a first conductor in a first spiraling pattern, each turn of the
first plurality of turns comprising a pair of opposing curved ends; and
a second continuous winding assembly comprising a second plurality of turns 
formed by a second conductor in a second spiraling pattern; and
wherein:
the first conductor comprises a flat conductor; 
the second conductor comprises a non-flat conductor;
a first curved end of the pair of opposing curved ends of a first turn of the 
first plurality of turns has a first radius of curvature; and
a second curved end of the pair of opposing curved ends of the first turn has 
a second radius of curvature different from the first radius of curvature.

Claim 18 recites, A coil assembly for an inductive component, the 
coil assembly comprising: 
a first plurality of turns formed by a first continuous conductor, 
the first plurality of turns defining an opening having an axis, 
a second plurality of turns formed by a second continuous conductor, the second
 plurality of turns interleaved with the first plurality of turns; 
wherein each turn of the first plurality of turns comprises: 4Practitioner's Docket No. 866.0047PATENT 
an outer turn; 
an inner turn opposite the outer turn;
wherein at least a portion of the outer turn and at least a portion of the inner turn are 
	positioned in a plane extending perpendicular to the axis; 
wherein the outer turn has a first radius; 
wherein the inner turn has a second radius different from the first radius 
wherein the first continuous conductor comprises a flat conductor; and 
wherein the second continuous conductor comprises a non-flat conductor.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837